                        Case 1-19-47801-nhl               Doc 5   Filed 01/02/20      Entered 01/02/20 16:05:09


  Information to identify the case:
  Debtor 1                Nicodemus Joshua Miller                                     Social Security number or ITIN   xxx−xx−8748
                          First Name   Middle Name   Last Name                        EIN _ _−_ _ _ _ _ _ _
  Debtor 2                Kim Demetro                                                 Social Security number or ITIN   xxx−xx−3256
  (Spouse, if filing)
                          First Name   Middle Name   Last Name                        EIN   _ _−_ _ _ _ _ _ _
  United States Bankruptcy Court              Eastern District of New York
                                                                                      Date case filed for chapter 7 12/31/19
  Case number:           1−19−47801−nhl




                        NOTICE OF NON−COMPLIANCE TO DEBTOR AND LANDLORD


NOTICE IS HEREBY GIVEN THAT:

As of this date, the debtor has failed to satisfy the requirements of § 362(l)(1) of the Bankruptcy Code and Administrative
Order No. 644 by:

          Failing to deposit with the Clerk of the Court ("Clerk") any rent that would become due during the
          30−day period after the filing of the bankruptcy petition.
          Failing to make the Required Certification by: completing and filing with the court Official Form
          101A, "Initial Statement About an Eviction Judgment Against You," including the landlords name
          and address, certifying that the debtor has the right to stay in the debtor's residence under state law or
          other nonbankruptcy law by paying the landlord the entire delinquent amount.

Notice is further given that:

As a result of the debtor's Non−Compliance, the Rent Check, if any, deposited with the Clerk, is being returned to the
debtor along with a copy of this Notice.

Dated: January 2, 2020

                                                                             For the Court, Robert A. Gavin, Jr., Clerk of Court




 BLnoncomp2.jsp [Notice of Non−Compliance rev. 02/01/17]
